Citation Nr: 1118562	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from November 1985 to May 1986, and served under honorable conditions from November 1990 to March 1991.  He had additional periods of inactive and active duty training with the Army Reserve. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD with depression.  

The Board remanded the case in May 2010, noting at that time that the claim of entitlement to service connection for PTSD with depression was previously denied in an October 1998 rating decision and that the RO declined to the reopen the claim in a January 2003 rating decision.  The Veteran was notified of both decisions but did not perfect an appeal of either.  However, since the last final denial, additional service personnel records that were not of record at the time of the previous denial had been associated with the record.  The Board found that because the newly received service records are relevant to the previously denied claim and because these records were not of record at the time of the last final denial of the claim, the claim would be reconsidered on the merits under 38 C.F.R. § 3.156(c) (2010).  Also, in light of the holding the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the claim originally phrased as entitlement to service connection for PTSD with depression, was recharacterized as service connection for an acquired psychiatric disorder, to include PTSD.  


FINDINGS OF FACT

1.  The Veteran did not service in Southwest Asia during the Persian Gulf Conflict and did not participate in combat.

2.  The Veteran alleges only combat stressors and does not allege the existence of any noncombat stressors. 

3.  The most probative medical evidence of record indicates the Veteran does not have PTSD due to traumatic inservice experiences- including uncorroborated combat against enemy forces and PTSD is not shown.  

4.  A psychosis did not manifest within one year of termination of the Veteran's active service and no acquired psychiatric disorder other than PTSD is shown to be of service origin. 

5.  The Veteran does not have any service-connected disability.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated during active service; a psychotic disorder did not manifest within one year of service discharge.  38 U.S.C.A. §§ 1110 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16(a) and (b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was enacted in 2000 and describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  


Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by letters, dated in February 2008, prior to the initial RO adjudication, and in August 2008, after the initial adjudication.  The notice included the type of evidence needed to substantiate the claim.  The Veteran was informed that VA would obtain VA records and records of other Federal agencies and that private medical records could be submitted or VA could be authorized to obtain such records and the appellant was asked to submit all medical evidence in his possession that pertained to the claim.  He was also informed of how effective dates and disability ratings are assigned.  Moreover, because the claim is denied, any question as to the disability rating or effective date is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA compliance is not required if no reasonable possibility exists that notice or assistance would aid in claim substantiation).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims.  Veteran's service treatment records and service personnel records, as well as VA treatment records have been obtained.  His records pertaining to his award of Social Security Administration (SSA) disability benefits are on file. 

The claim was remanded to provide the Veteran with VA psychiatric examinations, and this also was done in January 2011.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see also Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006). 

Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

Here, the 2011 examination report adequately reported the Veteran's clinical history, the Veteran's claim file and medical records were available for review by the examiner, and the examination was sufficiently in-depth and extensive in nature so as to provide an adequate basis, when taken together with the evidence as a whole, for the purpose of rendering the requested medical opinion.  

For these reasons, there has been substantial compliance with the Board remand.  

As there is no indication of the existence of additional evidence to substantiate the claim for service-connection, the Board concludes that there has been full compliance with the duty-to-notify and the duty-to-assist provisions of the VCAA. 


Background

The Veteran's STRs are negative for history, complaints, signs, symptoms, and treatment for psychiatric disability.  His service personnel records reflect that his military occupational specialty was not one indicating participation in combat and show that he did not served in Southwest Asia.  He was not given any military awards or decorations indicative of participation in combat.  

An April 2009 Formal Finding by the RO reflects that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for more meaningful search of Marine Corps or National Archives and Records Administration (NARA) records.  The steps taken by the RO were described and after a review, including a review of recently submitted buddy statements, the evidence failed to establish that the Veteran actually served outside the continental United States.  A DD 214 showed that he was activated in November 1990 in Ft. Riley, Kansas.  Although no official records were on file, mobilization and processing for overseas movement would have included examinations and drug screenings.  The STRs and dental records showed that in November 1990 and December 1990 the Veteran was still at Ft. Riley. About 30 days later, in January 1991, he underwent Chapter 13 separation at Ft. Riley which confirmed the finding of no foreign service on the DD 214, and which also showed his discharge was due to unsatisfactory performance.  A review of the personnel records, STRs, and military discharge document, and other evidence of record did not show evidence of a conceded stressor and no evidence that the Veteran served in Operation Desert Shield or Desert Storm.  

On VA psychiatric examination in June 1998 the Veteran's claim file was not available to the examiner, although medical records at a local VA Medical Center were reviewed.  It was noted that the Veteran's first VA hospitalization was in January 1994 for apparent cocaine dependence.  His next admission was in April 1995 for admitted alcohol dependence with physiological signs of dependence, including tolerance and withdrawal; cocaine dependence with physiological signs of dependence, including tolerance and withdrawal; and PTSD with depressive affect.  The third admission was in March 1996 for a history of cocaine abuse versus dependence.  Depression and well as PTSD were to be ruled out.  He was again hospitalized in December 1997 and the diagnoses were alcohol dependence; cocaine dependence; and dysthymia and PTSD were again to be ruled out; and there was another diagnosis of a personality disorder.  His most recent VA admission was for alcohol dependence; cocaine dependence; a depressive disorder, not otherwise specified; PTSD; and a personality disorder was to be ruled out.  (The Board notes that the discharge summaries of VA hospitalizations in April 1995, December 1997, and May 1998 reflect that the Veteran reported having seen combat in Kuwait during Operation Desert Storm).  

On examination the Veteran reported that he had not done well since returning from Operation Desert Storm, apparently in 1991.  Since then he had not been able to hold a job.  At his last job he had not liked the way his boss said some things and the Veteran had walked out.  The examiner indicated that this spoke to the Veteran's PTSD and paranoia.  It was reported that the Veteran experienced symptoms of depression.  It was felt that the Veteran met the criteria for a depressive disorder, not otherwise specified.  The Veteran was suspicious of others and appeared to meet the criteria for a paranoid personality disorder. He also heard voice telling him to do things, although he thought he voices were in his conscience.  However, the examiner did not feel that the Veteran met the criteria for a diagnosis of schizophrenia but, rather, had a paranoid personality disorder.  It was noted that the Veteran had abused cocaine, which the Veteran felt had made him more depressed, and alcohol.  He appeared to meet the criteria for cocaine abuse and alcohol dependence, both in early full remission.  

The examiner reported that the major complaints that the Veteran experienced seemed to be due to PTSD.  The Veteran's reported complaints were described, including his reported recollections of packing bodies in bags.  The Veteran reported that his decorations included the Overseas Medal and the Purple Heart.  He had been in situations of taking incoming small arms fire.  Apparently a fellow soldier had accidently discharged his weapon while cleaning it with the result that the Veteran was hit by friendly fire in the leg which required sutures and medical attention with 4 or 5 days of bedrest.  In addition to his work with the 410th Evacuation Hospital he had seen a lot of casualties, both Iraqi's and a few Americans.  He had seen patients who were burned or maimed.  He had been required to place dead bodies in body bags and had found bodies with parts missing and burned.  He had worked in a medical detachment throughout his entire Desert Storm service.  

The examiner reported that the Veteran met all of the criteria for a diagnosis of PTSD.  The linkage between the Veteran's experiences in Operation Desert Storm and the present appeared to be quite clear.  It was noted that the Veteran had used alcohol and cocaine to the point that they became problematic.  He had symptoms of paranoia, one panic attack, depression, and PTSD.  It was felt that psychological testing would be helpful and useful diagnostically; and the testing results were reviewed prior to the final submission of the report of this examination.  The June 1998 VA psychological testing reflects that the Veteran listed most all PTSD related symptoms as being seriously problematic.  The conclusion was that paranoia, anxiety, and depression dominated his profile.  

The psychiatric diagnoses by the 1998 VA examiner, after review of the psychological testing results, were PTSD; a depressive disorder, not otherwise specified; cocaine abuse, in early full remission; alcohol dependence in early full remission; and a paranoid personality disorder.  

Records from the Social Security Administration reflect that in 1998 the Veteran was awarded disability benefits based upon the information elicited by the 1998 VA psychiatric examination and, further, that the VA examiner that conducted that examination had been contacted and reported that the Veteran was not capable of competitive employment.  This was due to severe impairment from PTSD with secondary impairment of depression and paranoid personality disorder.  

In a September 2000 statement the Veteran said that he had never made a claim or statement that he had received a gunshot wound during active duty nor that he had received the Purple Heart.  

On VA orthopedic examination in October 2000 the Veteran reported having rolled down a hill in Saudi Arabia, injuring his low back.  On VA general medical examination in October 2000 he reported that when in Saudi Arabia, while on maneuvers, there had been under mortar fire and he had tripped on barbed wire and rolled down a sand ill, sustaining a low back injury and a laceration of the left wrist.  This had not been sutured but later he was placed on anti-biotics.  The diagnoses included PTSD, by history; history of depression; and history of cocaine abuse.  

A sworn statement was received in February 2008 from a service comrade, and another unsworn statement from the same comrade was received in August 2008, in which it was stated that he had served with the Veteran during Operation Desert Storm and that they had been stationed in Saudi Arabia.  The Veteran had been in graves registration. 

In a statement received in August 2008 from the Veteran's mother it was reported that he had not been the same since he had returned from overseas in Kuwait.  

A sworn statement was received in September 2008 from another service comrade in which it was stated that he had served with the Veteran during Operation Desert Storm and Desert Shield in Kuwait.  The Veteran had been in graves registration.

On file are excerpts from newspaper articles which indicate that the 410th Evacuation Hospital had been deployed to Saudi Arabia during the Persian Gulf Conflict. 

On VA psychiatric examination in January 2011, pursuant to the 2000 Board remand, the Veteran's claim file and medical records were reviewed.  The Veteran reported that he had served as a medic and in grave registration.  He reported having been in firefight and that he had been hit in the elbow with shrapnel and had fallen down a hill, but did not remember the rest. 

On mental status examination the Veteran was manipulative, suspicious, and guarded.  He related that when in combat he had been wounded in action, being hit with bullets through the arm. 

The examiner also administered psychological testing.  The overall test results measured distinct areas of improbable symptom reporting.  The Veteran endorsed 60 out of 75 items in a manner that was indicative of profound exaggeration of symptoms that was so uncommon or unique as to mean that he was feigning mental illness.  The testing suggested an intentional effort to portray himself in the utmost psychopathological manner. If he had just endorsed half of the items to portray himself as being very mentally ill he would have endorsed 37.5 items; yet, he endorsed 60 items.  This protocol suggested that conclusions made for affective disturbance, psychosis, and so on, were invalid and that it was likely that he was contriving symptoms.  As a result, the results of the psychological testing were considered invalid.  

The diagnoses were polysubstance abuse in sustained remission; personality disorder, not otherwise specified, with paranoid traits and anti-social features. 

The examiner noted that the Veteran's service personnel records contradicted his assertion of having served in Southwest Asia.  The examiner noted that he had interviewed thousands of veterans and they did not present in the manner as this Veteran, even though they had seen horrific combat.  The Veteran's response style was so extreme that it called into question the veracity of his symptoms.  He presented in an exaggerated manner as if he did not know his own birthday or his age and that he was disorient.  It appeared that he intentionally distorted responses on psychological testing in an extreme manner.  He had a long-standing history of polysubstance abuse dating back to about two years after his service separation.  

The results of the examination and testing were not consistent with any diagnosis other than a personality disorder and polysubstance abuse in partial remission.  



Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Developmental defects, such as personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  See also Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  With respect to the third element, if the evidence shows that a veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  However, a veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

An opinion of a mental health professional based on a postservice examination of a veteran cannot be used to establish the occurrence of the stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  

Together, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected but considerably lighten the burden of proving the allegation by creating a three-step sequential analysis.  First, whether the veteran has submitted "satisfactory [italics added] lay or other evidence," and, secondly, whether such evidence is "consistent with the circumstances, conditions, or hardships of service."  Neither the first nor the second steps require a weighing of the lay evidence with contrary evidence and if the first two steps are met, a rebuttable factual presumption, not a legal presumption, of service connection arises which shall be accepted unless, under the third step, the presumption is rebutted by "clear and convincing evidence to the contrary."  It must be determined whether the lay evidence standing alone, and not weighed against other evidence, is credible and "consistent with the circumstances, or hardships" of service.  It is only in the third step (determining whether there is 'clear and unmistakable evidence' to rebut the factual presumption) that contrary evidence (e.g., a negative separation examination report) comes into play, with a weighing of the lay against the contrary evidence to determine the probative value of each.  Satisfactory evidence is credible evidence that would allow a reasonable fact-finder to conclude that the disability was incurred or aggravated in combat.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed.Cir. 1996).  See also 38 C.F.R. § 3.304(f)(1).  

The required inservice stressor corroboration need not be by service records alone but may be obtained from other sources.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997) (citing M21-1, Part VI, ¶7.46(f) (Sept. 21, 1992)).  Further, the absence of a listed combat-related military occupational specialty or the absence of combat-related military citations is not determinative of whether a veteran participated in combat.  Rather, all of the evidence must be reviewed.  Cohen, 10 Vet. App. at 137.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

To the extent that the Veteran now has a personality disorder, this is not a disability for which service-connected may be granted.  Also, he had never alleged having any noncombat-related stressor. 

Addressing first the Veteran's allegation that he was in combat, the Board notes that the Veteran's service personnel records contradict his assertions of having served in the Southwest Asia Theater of Operations, and show that although he was attached to the 410th Medical Evacuation Hospital out of Topeka, Kansas, contrary to his assertions of having served with the 410th Medical Evacuation Hospital in Saudi Arabia, he remained in Kansas.  

Also, participation in combat is not shown by the statements of service comrades because these vary as to whether the Veteran reportedly served in Kuwait or in Saudi Arabia.  Also, there is no confirmation in the STRs of any treatment for the various putative combat wounds which the Veteran has stated he sustained in combat.  Likewise, he has never formally filed a claim for service-connection for any alleged combat wound. 

Accordingly, the Board finds that the Veteran did not participate in combat and he sustained no inservice stressors in Southwest Asia during the Persian Gulf Conflict. 

In this regard, the Veteran points out that the 1998 VA psychiatric examiner rendered a diagnosis of PTSD.  However, this diagnosis of PTSD is not shown to have been made after a review of the entire claim files but only after psychological testing.  To the contrary, at the time of the 1998 VA psychiatric examination the claim file was not available to the examiner and, so, the service personnel records were also not available, from which the examiner would have concluded that the Veteran did not engage or even service in Southwest Asia and, so was never in combat.  At the time of the 1998 and 2011 VA psychiatric examinations the Veteran never alleged any noncombat stressors. 

Further, the Veteran's award of Social Security Administration disability benefits was premised upon VA records, and specifically the report of the 1998 VA psychiatric examination, which had erroneously yielded diagnoses of PTSD based on the acceptance of the Veteran's putative combat stressors as being true.  However, as noted, reliance by a VA examiner in rendering a diagnosis of PTSD upon an erroneous history related by the Veteran cannot establish the existence of the required inservice stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  

In this case, the Board must give greater probative value to the diagnoses rendered at the time of the 2011 VA psychiatric examination.  At that times not only was the claim file and service personnel records available for review but at that examination the Veteran was afforded a battery of psychological testing which, together with an interview and mental status examination elicited exaggerated and grossly overblown symptomatology from the Veteran which was found to nullify the possible existence of PTSD.  This availability of the claim file and the service personnel records were circumstances not present at the time of the 1998 VA psychiatric examination, when a diagnosis of PTSD was rendered.  

Since the 1998 VA examiner clearly relied upon the erroneous history related by the Veteran and that 2001 examination is more consistent with the record as a whole, which shows that any reports by the Veteran of combat participation are a fabrication and untrue, the results of the 2011 VA psychiatric examination are found to have greater probative value. 

Here, the preponderance of the evidence is against the claim and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

TDIU Rating

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In all other cases in which the criteria within 38 C.F.R. § 4.16(a) are not met but service-connected disability or disabilities preclude substantially gainful employment the case must be referred to consideration of extraschedular entitlement.  38 C.F.R. § 4.16(b).  

The prerequisite for a TDIU rating is that the Veteran must be service-connected for some disability.  In the absence of being service-connected for any disability, a TDIU rating may not be assigned.  Here, the Veteran is not service-connected for any disability and, so, as a matter of law he may not be assigned a TDIU rating.  See generally Sabonis v. Brown, 6 Vet. App. 426 (1994) (where there is no legal entitlement to a VA benefit the claim must be denied as a matter of law).  







ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Entitlement to a TDIU rating is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


